Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s amendment filed 15 July 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davim Tavares Da Silva et al. (WO 2019/049078 A1).
Regarding claim 1, by Davim Tavares Da Silva et al. discloses a hybrid threading tap that defines a longitudinal axis, the hybrid threading tap configured to expand and thread a hole in a part (the tool is configured such that it can be used to expand and then thread an existing hole in a part), the hybrid threading tap comprising: a reamer portion 4/5 (the friction drilling portion is used to expand a hole by deforming the material of the hole, and also could be used to expand a hole at lower speeds) with a leading end 5 and an outer radial surface, the leading end sized to advance into the hole for abutment of the outer radial surface against the inner radial surface of the hole (the smooth portion 5 is configured such that it can be used on an existing hole in this manner); and a thread cutting portion 3 having a plurality of cutting teeth, the thread cutting portion arranged with the reamer portion along the longitudinal axis; the reamer portion configured for the leading end to enter into the hole (the smooth portion 5 is configured such that it can be used on an existing hole in this manner), thereby allowing the outer radial surface to advance into the hole and abut against an inner surface of the hole to plastically deform and expand the hole to an expanded hole and provide the expanded hole with a zone of residual compressive stress (the smooth portion 5 is used in this manner); and the plurality of cutting teeth configured to cut a threading into the expanded hole within the zone (see abstract).
Regarding claim 2, by Davim Tavares Da Silva et al. discloses wherein the outer radial surface of the reamer portion 4/5 comprises a smooth outer radial surface (see figure 1).
Regarding claim 3, by Davim Tavares Da Silva et al. discloses wherein the smooth outer radial surface is tapered with respect to the longitudinal axis (portion 5, see figure 1).
Regarding claim 6, by Davim Tavares Da Silva et al. discloses wherein the thread cutting portion 3 is arranged end-to-end with the reamer portion 4/5 along the longitudinal axis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Davim Tavares Da Silva et al. in view of Glimpel et al. (US 7,625,292).
Regarding claim 4, Davim Tavares Da Silva et al. discloses the invention substantially as claimed, except Davim Tavares Da Silva et al. does not disclose wherein the thread cutting portion is tapered along the longitudinal axis.  Glimpel et al. teaches the use of a tapping tool 2 that comprises a threading region 5 that has an initial-cutting taper 7 having a small taper angle for the purpose of facilitating the penetration of the threads into the workpiece prior to the full threading portion 8.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the tap of Davim Tavares Da Silva et al. with the tapered threading portion as taught by Glimpel et al. in order to make it easier for the threading portion of the tool to enter the workpiece.
Regarding claim 5, the modified invention of Davim Tavares Da Silva et al. discloses wherein the outer radial surface of the reamer portion defines a first taper angle (see figure 1 of Davim Tavares Da Silva et al.) with respect to the longitudinal axis, and wherein the thread cutting portion defines a second taper angle (see figure 2 of Glimpel et al.) with respect to the longitudinal axis; and wherein the first taper angle is different from the second taper angle (the first taper angle is at least different from the second angle as the first taper angle approaches the region where it transitions with the full threading portion).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Davim Tavares Da Silva et al.
Regarding claim 7, Davim Tavares Da Silva et al. discloses wherein the reamer portion 4/5 has a trailing end 4, wherein the leading end has a leading width, and wherein the trailing end has a trailing width.  Davim Tavares Da Silva et al. does not disclose wherein the trailing width is, at most, two percent (2%) larger than the leading width for expanding the hole, at most, two percent (2%).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the leading width and trailing width to be within this range for the purpose of providing a desired rate of reaming as the tool enters the workpiece, because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claim 8, Davim Tavares Da Silva et al. discloses wherein the reamer portion 4/5 and the thread cutting portion 3 are integrally connected.  Davim Tavares Da Silva et al. does not distinctly disclose the reamer portion and thread cutting portion have common material characteristics.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the entire tool from the same material with the same material treatments for the purpose of simplifying the tool manufacturing process, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Davim Tavares Da Silva et al. in view of Durst (US 8,794,879).
Regarding claims 9-11, Davim Tavares Da Silva et al. discloses the invention substantially as claimed, except Davim Tavares Da Silva et al. does not disclose wherein the reamer portion and the thread cutting portion have different material characteristics, wherein the reamer portion and the thread cutting portion are made of different materials, or wherein one of the reamer portion and the thread cutting portion has a different heat treatment from the other to provide the different material characteristics.
Durst teaches the use of a threading tool 1 that comprises a first, tapered guiding portion 11 and a second, constant diameter portion 11’ that are produced from different materials and have different heat treatments to provide different material characteristics to the tool for the purpose of providing the first portion with a higher hardness to improve wear and the second portion with a higher toughness to reduce breaking.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the threading tool of Davim Tavares Da Silva et al. with the different material portions having different material characteristics as taught by Durst in order to improve the wear and breakage characteristics of the tool, thereby increasing the operating life of the tool.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Davim Tavares Da Silva et al. in view of Durst (US 8,794,879) and further in view of Glimpel et al. (US 7,625,292).
Regarding claim 12, Davim Tavares Da Silva et al. discloses the invention substantially as claimed, except Davim Tavares Da Silva et al. does not disclose wherein one of the reamer portion and the thread cutting portion has a different coating from the other to provide the different material characteristics.  Glimpel et al. teaches the use of a threading tool that may comprise a coating on the threading portions for the purpose of increasing the wear resistance of the threading portions.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the tap of Davim Tavares Da Silva et al. with the coating on the threading portion as taught by Glimpel et al. in order to increase the useful life of the tool.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Davim Tavares Da Silva et al. in view of Inoue (JP 05-253747 A).
Regarding claim 13, Davim Tavares Da Silva et al. discloses the invention substantially as claimed, except Davim Tavares Da Silva et al. does not disclose wherein the plurality of cutting teeth is arranged in a first land and a second land with a chip opening separating the first land and the second land in a circumferential direction about the longitudinal axis, the chip opening extending along the longitudinal axis through the thread cutting portion and configured to receive chips during cutting of the threading into the expanded hole.  Inoue teaches the use of a threading tool that comprises a threading portion 2 arranged in a first land 21 and a second land 21 with a chip opening 22 separating the first and second lands in a circumferential direction about the longitudinal axis for the purpose of guiding chips created during the threading operation.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the tap of Davim Tavares Da Silva et al. with the chip opening in the threading portion as taught by Inoue in order to prevent clogging of chips during the threading operation, thereby improving the entry of the tool into the workpiece.

Claims 21-23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Davim Tavares Da Silva et al. in view of Inoue (JP 05-253747 A).
Regarding claim 21, Davim Tavares Da Silva et al. discloses a hybrid threading tap that defines a longitudinal axis, the hybrid threading tap configured to expand and thread a hole in a part (the tool is configured such that it can be used to expand and then thread an existing hole in a part), the hybrid threading tap comprising: a reamer portion 4/5 (the friction drilling portion is used to expand a hole by deforming the material of the hole, and also could be used to expand a hole at lower speeds) with a leading end 5, a trailing end 4, and an outer radial surface with respect to the longitudinal axis, the leading end sized to advance into the hole for abutment of the outer radial surface against an inner radial surface of the hole (the smooth portion 5 is configured such that it can be used on an existing hole in this manner), wherein the leading end has a leading width, wherein the trailing end has a trailing width; and a thread cutting portion 3 having a plurality of cutting teeth, the thread cutting portion arranged with the reamer portion along the longitudinal axis, the reamer portion configured for the leading end to enter into the hole (the smooth portion 5 is configured such that it can be used on an existing hole in this manner) and for the outer radial surface to advance into the hole to plastically deform and expand the hole to an expanded hole and provide the expanded hole with a zone of residual compressive stress (the smooth portion 5 is used in this manner); and the plurality of cutting teeth configured to cut a threading into the expanded hole within the zone (see abstract).
Davim Tavares Da Silva et al. does not disclose wherein the trailing width is, at most, two percent (2%) larger than the leading width for expanding the hole, at most, two percent (2%).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the leading width and trailing width to be within this range for the purpose of providing a desired rate of reaming as the tool enters the workpiece, because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Davim Tavares Da Silva et al. does not disclose wherein the plurality of cutting teeth is arranged in a first land and a second land with a chip opening separating the first land and the second land in a circumferential direction about the longitudinal axis, the chip opening extending along the longitudinal axis through the thread cutting portion and configured to receive chips during cutting of the threading into the expanded hole.  Inoue teaches the use of a threading tool that comprises a threading portion 2 arranged in a first land 21 and a second land 21 with a chip opening 22 separating the first and second lands in a circumferential direction about the longitudinal axis for the purpose of guiding chips created during the threading operation.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the tap of Davim Tavares Da Silva et al. with the chip opening in the threading portion as taught by Inoue in order to prevent clogging of chips during the threading operation, thereby improving the entry of the tool into the workpiece.
Regarding claim 22, the modified invention of Davim Tavares Da Silva et al. discloses wherein the outer radial surface of the reamer portion 4/5 comprises a smooth outer radial surface (see figure 1).
Regarding claim 23, the modified invention of Davim Tavares Da Silva et al. discloses wherein the smooth outer radial surface is tapered with respect to the longitudinal axis (portion 5, see figure 1).
Regarding claim 26, the modified invention of Davim Tavares Da Silva et al. discloses wherein the thread cutting portion is arranged end-to-end with the reamer portion along the longitudinal axis.
Regarding claim 27, the modified invention of Davim Tavares Da Silva et al. discloses wherein the reamer portion 4/5 and the thread cutting portion 3 are integrally connected.  Davim Tavares Da Silva et al. does not distinctly disclose the reamer portion and thread cutting portion have common material characteristics.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the entire tool from the same material with the same material treatments for the purpose of simplifying the tool manufacturing process, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Davim Tavares Da Silva et al. in view of Inoue and further in view of Glimpel et al. (US 7,625,292).
Regarding claim 24, the modified invention of Davim Tavares Da Silva et al. discloses the invention substantially as claimed, except Davim Tavares Da Silva et al. does not disclose wherein the thread cutting portion is tapered along the longitudinal axis.  Glimpel et al. teaches the use of a tapping tool 2 that comprises a threading region 5 that has an initial-cutting taper 7 having a small taper angle for the purpose of facilitating the penetration of the threads into the workpiece prior to the full threading portion 8.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the tap of Davim Tavares Da Silva et al. with the tapered threading portion as taught by Glimpel et al. in order to make it easier for the threading portion of the tool to enter the workpiece.
Regarding claim 25, the modified invention of Davim Tavares Da Silva et al. discloses wherein the outer radial surface of the reamer portion defines a first taper angle (see figure 1 of Davim Tavares Da Silva et al.) with respect to the longitudinal axis, and wherein the thread cutting portion defines a second taper angle (see figure 2 of Glimpel et al.) with respect to the longitudinal axis; and wherein the first taper angle is different from the second taper angle (the first taper angle is at least different from the second angle as the first taper angle approaches the region where it transitions with the full threading portion).

Response to Arguments
Applicant's arguments filed 15 July 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that “the drill segment 5 cannot be considered a leading end of a reamer as recited in claim 1, because the drill segment 5 is configured to pierce the material to form a hole instead of entering the hole”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the drill segment 5 of Davim Tavares Da Silva et al. comprises the structure recited in the claims and therefore could be used as required by the language of the claims to expand an existing hole.
Applicant argues that “while claim 21 recites a chip opening for receiving chips during cutting of the threading, Davim is silent as to a chip opening. Furthermore, Davim at paragraph [0032] states that chips and burrs are not included allowing for more efficient calibrated or threaded bore to be executed.”  This is not persuasive because Davim Tavares Da Silva et al. was not used for the teaching of a chip opening, and the language of paragraph [0032] only refers to one embodiment of a drilling tool, such that one of ordinary skill in the art could expect chips to be created during the threading operation for other embodiments of the drilling tool, or could at least consider the possibility that an embodiment would exist where chips are created during the threading operation.
For the reasons set forth above, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        22 August 2022